Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 9 May 1804
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dearest friend,
Quincy 9. May 1804.

I have just received your’s of the 29th: of last month; since which I hope you have two from me—I feel the same anxiety to hear from you frequently which you mention, and grow uneasy, whenever four or five days pass without a letter—I rejoyce to learn that you and the children are in health; and sincerely sympathize in the distressing affliction, which has befallen Harriet.—The consolations for calamities like this, cannot come from this world—Time in some degree asswages their bitterness; but the heart can ultimately rest upon no other support than the hope of another and better state of existence.
I have spent one day in Boston since I wrote you last—Dined with Rufus Amory, and return’d here in the Evening—I found some satisfaction in seeing my friends there; but except when occupied on some business I feel there as in a former home, from which I am estranged—I shall probably not often resort thither this Summer—
My farming advances slowly—Mr. Whitney moves into his new house this day. The one he leaves will probably remain vacant this Season—And next Spring I hope you come and take a taste of farming, too—As the Session of Congress will then terminate early, and the recess of Congress be longer than this year, the Journey and variety of climate will I hope be advantageous to your health, and you shall return with me to Washington for the succeeding Session, if it be most agreeable to you—The whole of this arrangement however shall be altogether, as you chuse.
When I was last in Boston, Mrs. Whitcomb was making your purchases, and Mr Shaw engaged to see them put on board a vessel bound to Alexandria—I have not heard from Shaw since, and know not whether the vessel has sailed—I hope the things will soon come safe to hand.
My Mother had letters this day from my Sister, and from Mrs: Charles Adams, who has safely arrived at Newark—Coll: Smith has been quite unwell since I was at New-York—Mr. Burr has lost his election as Governor—It seems the federalists and his partizans could not cordially coalesce, and failed in giving each other the mutual assistance upon which they dependedIn this State Mr: Strong is rechosen by a majority of about four thousand votes; but Mr: Sullivan’s numbers run very high.—There is a majority of federal Senators ascertained; but the House of Representatives is not yet chosen—The election for members from Boston is held this day; but I have not yet heard the result—The federalists have not agreed upon their men; and two lists will be run—The Speaker however is upon both lists.—Mr: Black is chosen for Quincy.
My brother enjoys his health and Spirits here better than he expected—But his situation will not allow him to gratify his favourite wishes—
My Mother desires to be kindly remembered to your Mamma and Sisters; she always asks me to assure you of her affectionate regard, and has been sometime in expectation of a letter from you.
Kiss a thousand times my dear boys for me; and then make them return you double the number for yourself Your ever faithful and affectionate
John Q. Adams.
I desired Shaw to procure some of the vaccine matter to send you; but know not whether he has succeeded—